REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-52 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Wexler (U.S. PG PUB 2018/0114331) which discloses a a method for identifying attributes associated with persons in the vicinity of a user using audio and video data associated with a wearable device and providing information regarding the persons to the user. However, Wexler  singularly or in combination fails to disclose the recited feature:
As per claims 1, 6 and 11 “adjusting, by the one or more processors, the perceived positive or negative outcome of the user initiating the contact with each entity of the one or more entities, based on the historical data and the circumstantial attributes; based on predicting a positive outcome for at the user initiating the contact with at least one entity of the one or more entities, generating, by the one or more processors, a recommendation to initiate the contact with the at least one entity; and transmitting, by the one or more processors, to the user, via a haptic interface of the one or more input devices, the recommendation to initiate the contact with the at least one entity at a given moment in time, wherein the haptic interface indicates a location of the at least one entity, relative to the user, within the vicinity in the public space, and a direction at which to initiate the contact”. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE E ELISCA/Primary Examiner, Art Unit 3715